Exhibit 10.9

 

General Maritime Corporation

Incentive Stock Option Grant Certificate

 

THIS AGREEMENT, made as of this 11th day of June 2001, between GENERAL MARITIME
CORPORATION (the “Company”) and John M. Ramistella (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the General Maritime Corporation
2001 Stock Incentive Plan (the “Plan”) to provide certain key persons, on whose
initiative and efforts the successful conduct of the business of the Company
depends, and who are responsible for the management, growth and protection of
the business of the Company, with incentives to: (a) enter into and remain in
the service of the Company, a Company subsidiary or a Company joint venture, (b)
acquire a proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company (whether
directly or indirectly through enhancing the long-term performance of a Company
subsidiary or a Company joint venture);

 

WHEREAS, the Plan provides that the Compensation Committee (the “Committee”) of
the Board of Directors (or the Board of Directors if it so elects) shall
administer the Plan and determine the key persons to whom awards shall be
granted and the amount and type of such awards; and

 

WHEREAS, the Board of Directors has determined that the purposes of the Plan
would be furthered by granting the Participant an award under the Plan as set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.  Grant of Option.  Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Board of Directors hereby grants to the
Participant an incentive stock option (the “Option”) with respect to 22,500
shares of common stock of the Company, par value $0.01 per share (“Common
Stock”).  The Option is intended to constitute an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), to the extent allowed under the Plan and applicable law. 
In the event that the Company’s stockholders have not approved the Plan within
one year after the date the Plan was approved by the Board of Directors, the
Option shall not constitute an incentive stock option.

 

2.  Grant Date.  The Grant Date of the Option is the day before the Company’s
initial underwritten public offering.

 

3.  Incorporation of Plan.  All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein.  If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan, as interpreted by the Committee, shall
govern.  Except as otherwise provided herein, all capitalized terms used herein
shall have the meaning given to such terms in the Plan.

 

--------------------------------------------------------------------------------


 

4.  Vesting Date.  The Option shall first become exercisable with respect to 20%
of the shares of Common Stock subject to the Option on each of (i) the date on
which the initial public offering of the Common Stock is closed and (ii) the
first four anniversaries of such date.

 

5.  Exercise Price.  The exercise price-per-share of each share with respect to
which the Option is granted is the price to the public in the Company’s initial
public offering, which is equal to or greater than the fair market value of the
share as of the Grant Date.

 

6.  Expiration Date; Effect of Termination of Employment.

 

(a)  Subject to the provisions of the Plan and this Agreement, the Option shall
expire and terminate on the tenth anniversary of the Grant Date.

 

(b)  In the event that the employment of the Participant with the Company
terminates for any reason other than death, Retirement (as defined in the Plan)
or Cause (as defined in the Plan): (i) the Option, to the extent that it was
exercisable at the time of such termination, shall remain exercisable until the
expiration of 90 days (one year in the case of Disability, as defined in the
Plan) after such termination, on which date the Option shall expire; and (ii)
the Option, to the extent that it was not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination and thereafter shall be null and void and of no further force or
effect; provided, however, that the Option shall not be exercisable after the
expiration of its term.

 

(c)  In the event that the employment of the Participant with the Company and
its Affiliates shall be terminated by reason of the Participant’s Retirement:
(i) the Option, to the extent that it was exercisable at the time of such
termination, shall remain exercisable until the expiration of three years after
such termination, on which date the Option shall expire; and (ii) the Option, to
the extent that it was not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination and thereafter
shall be null and void and of no further force or effect; provided, however,
that the Option shall not be exercisable after the expiration of its term.

 

(d)  In the event that the Participant dies while employed by the Company or
during the 90-day, one-year or three-year periods under Sections 6(b) or 6(c)
hereof: (i) the Option, to the extent that it was exercisable at the time of
such death, shall remain exercisable until the expiration of one year after such
death, on which date the Option shall expire; and (ii) the Option, to the extent
that it was not exercisable at the time of such death, shall expire at the close
of business on the date of such death and thereafter shall be null and void and
of no further force or effect; provided, however, that the Option shall not be
exercisable after the expiration of its term.

 

(e)  In the event that the employment of the Participant with the Company and
its Affiliates shall be terminated for Cause, the Option, to the extent not
exercised, shall expire as of the start of business on the date of such
termination and thereafter shall be null and void and of no further force or
effect.

 

2

--------------------------------------------------------------------------------


 

(f)  The Option shall not qualify as an incentive stock option under Section 422
of the Code if it is exercised more than three months following the
Participant’s termination of employment for any reason other than death or
disability, or for more than one year following the Participant’s termination of
employment by reason of disability.

 

7.  Method of Exercise.  The Option shall be exercisable in whole or in
part.  The partial exercise of the Option shall not cause the expiration,
termination or cancellation of the remaining portion thereof.  The Option shall
be exercised by delivering notice to the Company in the form and manner
specified by the Committee, accompanied by payment for the shares of Common
Stock being purchased upon the exercise of the Option.  Payment shall be made:
(i) by certified or official bank check (or the equivalent thereof acceptable to
the Company or its exchange agent) for the full exercise price; or (ii) with the
consent of the Committee, by delivery of shares of Common Stock having a Fair
Market Value (determined as of the exercise date) equal to all or part of the
exercise price and a certified or official bank check (or the equivalent thereof
acceptable to the Company or its exchange agent) for any remaining portion of
the full exercise price; or (iii) at the discretion of the Committee and to the
extent permitted by law, by such other provision, consistent with the terms of
the Plan, as the Committee may from time to time prescribe (whether directly or
indirectly through the exchange agent).  Certificates for shares of Common Stock
purchased upon the exercise of the Option shall be issued in the name of the
Participant or his beneficiary, as the case may be, and delivered to the
Participant or his beneficiary, as the case may be, as soon as practicable
following the effective date on which the Option is exercised.

 

8.  Tax Withholding.  The Participant is obligated to remit to the Company an
amount sufficient to satisfy any federal, state or local tax withholding and
other taxes due or potentially payable in connection with the exercise of the
Option.  To the extent permitted by the Committee in its sole discretion, the
Participant may satisfy this obligation by directing the Company to withhold
from the shares of Common Stock to be issued to the Participant upon the
exercise of the Option a number of whole shares of Common Stock having a Fair
Market Value (determined as of the date on which the amount of required tax
withholding is determined) as close as possible to the minimum amount of such
obligation, with any additional amount to be paid by the Participant in cash.

 

9.  Securities Matters.

 

(a)  The Company shall be under no obligation to effect the registration
pursuant to the Securities Act of 1933, as amended (the “1933 Act”) of any
interests in the Plan or any shares of Common Stock to be issued thereunder or
to effect similar compliance under any state laws.  The Company shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Common Stock pursuant hereto unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded.  The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee,
in its sole discretion, deems necessary or desirable.  The Participant
specifically understands and agrees that the shares of

 

3

--------------------------------------------------------------------------------


 

Common Stock, if and when issued upon exercise of the Option, may be “restricted
securities,” as that term is defined in Rule 144 under the 1933 Act and,
accordingly, the Participant may be required to hold the shares indefinitely
unless they are registered under such Act or an exemption from such registration
is available.

 

(b)  The exercise of the Option shall be effective only at such time as counsel
to the Company shall have determined that the issuance and delivery of shares of
Common Stock pursuant to such exercise is in compliance with all applicable
laws, regulations of governmental authority and the requirements of any
securities exchange on which shares of Common Stock are traded.  The Committee
may, in its sole discretion, defer the effectiveness of any exercise of the
Option in order to allow the issuance of shares of Common Stock pursuant thereto
to be made pursuant to registration or an exemption from registration or other
methods for compliance available under federal or state securities laws.  The
Committee shall inform the Participant in writing of its decision to defer the
effectiveness of the exercise of the Option.  During the period that the
effectiveness of the exercise of the Option has been deferred, the Participant
may, by written notice, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.

 

10.  Transferability/Exercise After Death.  During the lifetime of the
Participant, the Option may be exercised only by the Participant or the
Participant’s legal representative and is not assignable or transferable
otherwise than by will or by the laws of descent and distribution.  After the
Participant’s death, the Option may be exercised pursuant to Section 6(d) hereof
by the Participant’s executor or administrator or other duly appointed
representative reasonably acceptable to the Committee, unless the Participant’s
will specifically disposes of the Option, in which case the Option may be
exercised only by the recipient of such specific disposition.  Any such
individual or entity that exercises the Option after the Participant’s death
shall be bound by all the terms and conditions of the Plan and this Agreement.

 

11.  Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such
party, nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, must be in a
writing signed by such party and shall be effective only to the extent
specifically set forth in such writing.

 

12.  Right of Discharge Preserved.  Nothing in this Agreement shall confer upon
the Participant the right to continue in the employ or other service of the
Company, or affect any right which the Company may have to terminate such
employment or service.

 

13.  Integration.  This Agreement contains the entire understanding of the
parties with respect to its subject matter.  There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein.  This Agreement, including, without limitation, the

 

4

--------------------------------------------------------------------------------


 

Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

 

14.  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

15.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
the provisions governing conflict of laws.

 

16.  Notice of Certain Dispositions.  In the event that the Participant disposes
of any shares of Common Stock acquired upon the exercise of the Option (i) prior
to the expiration of two years after the Grant Date or prior to one year after
the date the shares were acquired or (ii) under any other circumstances
described in Section 422(a) of the Code, or any successor provision, the
Participant hereby agrees to notify the Company of such disposition within 10
days thereof.

 

17.  Participant Acknowledgment.  The Participant hereby acknowledges receipt of
a copy of the Plan.  The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Option shall be final and conclusive.

 

18. Initial Public Offering. In the event that the initial underwritten public
offering of the Common Stock is not closed within 180 days of the date hereof,
this Agreement shall be null and void and of no force or effect.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and the Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement and the Plan as of the day and year first written
above.

 

 

 

GENERAL MARITIME CORPORATION

 

 

 

 

 

By:

 /s/ John C. Georgiopoulos

 

 

 

 

 

 

Name:

 John C. Georgiopoulos

 

 

 

 

 

 

Title:

 Vice President

 

 

 

 

 

 

  /s/ John M. Ramistella

 

 

John M. Ramistella

 

 

5

--------------------------------------------------------------------------------